                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SANTO M. ISLAAM,                        :
    Plaintiff                           :
                                        :              No. 1:20-cv-00296
            v.                          :
                                        :              (Judge Kane)
CO KUBICKI, et al.,                     :
     Defendants                         :

                                        ORDER

      AND NOW, on this 3rd day of April 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Plaintiff’s amended complaint (Doc. No. 15) is DISMISSED WITH
            PREJUDICE;

      2.    Plaintiff’s motion to appoint counsel (Doc. No. 16) is DENIED; and

      3.    The Clerk of Court is directed to CLOSE the above-captioned action.



                                                s/ Yvette Kane
                                                Yvette Kane, District Judge
                                                United States District Court
                                                Middle District of Pennsylvania
